Case 2:20-cv-00990-GMS Document 1-1 Filed 05/20/20 Page 1 of 5




EXHIBIT A
     Case 2:20-cv-00990-GMS Document 1-1 Filed 05/20/20 Page 2 of 5
                                                                                                  FILED
                                                                                             Amanda Stanford
                                                                                        CLERK, SUPERIOR COURT
                                                                                          0015/2020 12:08P1v1
                                                                                             BY: /A:MASTERS
                                                                                                 DEPUTY

                                                                                       Case No.: S1100CV202000563
                                                                                     HON. THE HON STEVEN J FULLER


 1            KOGLMEIER LAW GROUP, P.L.C.
                           Attorneys at Law
                   1930 EAST BROWN ROAD, SUITE 101
 2                       MESA, ARIZONA 85203
                          PHONE (480) 962-7200
 3                     MATTHEW D. KOGLMEIER
                           STATE BAR #7200
                                     (not for e-serv ice)
 4                     THEODORE M. HOROWITZ
                           STATE BAR #33041
 5                                     (not for e-service)
                                            (e-service only)

 6   Attorneys for Plaintiff

 7                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8                                   IN AND FOR THE COUNTY OF PENAL
 9      MELISSA TROUTZ- SUMPTER,                                   Case No.
10                             Plaintiff,                          COMPLAINT
11      V.                                                         (Tort — Non-Motor Vehicle)
12     99 CENTS ONLY STORES LLC, a
       California Limited Liability Corporation;
13     JOHN DOES I-X; JANE DOES
       1-X; ABC-XYZ CORPORATIONS; BLACK
14     AND WHITE PARTNERSHIPS; and/or            .
       SOLE PROPRIETORSHIPS I-X,
15     jointly and severally
16                             Defendants.
17
              Plaintiff, by and through undersigned counsel, for her Complaint against the
18
     Defendants above named, alleges as follows:
19
20
                                                  JURISDICTION AND VENUE
21
              1.         That all events alleged herein occurred in the County of Pinal, State of Arizona.
22
              2.         That Plaintiff is a resident of the County of Pinal, State of Arizona.
23
              3.         That Defendant 99 Cents Only Stores LLC (hereinafter "Defendant")
24
     operates retail stores throughout the State of Arizona including the County of Pinal where
25
     the events alleged herein occurred.
26
     Case 2:20-cv-00990-GMS Document 1-1 Filed 05/20/20 Page 3 of 5




 1
             4.     That Black and White Partnerships, John Does, Jane Does and/or Sole
 2
     Proprietorships I-X are fictitious names which are being used to represent business entities,
 3
     persons, agents, servants, or employees whose true names are not known to Plaintiff at this
 4
     time. Upon information and belief Plaintiff alleges that Black and White Partnerships, John
 5
     Does, Jane Does and/or Sole Proprietorships I-X are residents of the County of Pinal, State
 6
     of Arizona, who contributed to or caused the event alleged herein to occur, thereby
 7
     negligently causing injury to Plaintiff as the result of that such incident. Plaintiff asks leave
 8
     of this Court to amend her Complaint to reflect the true names of those Defendants when the
 9
     same becomes known.
10
            5.      That Defendant is subject to the personal jurisdiction of this Court in
11
     accordance with Arizona law and the Arizona Rules of Civil Procedure.
12
            6.      That venue is proper in this Court pursuant to A.R.S. §12-401.
13
14
                          FIRST CAUSE OF ACTION — NEGLIGENCE
15
                                            (All Defendants)
16
            7.      That on oi about August 18, 2018, Plaintiff Melissa Sumpter was a legal
17
     invitee to the Defendant's retail store located at 3003 West Apache Trail, Apache Junction,
18
     Arizona 85120.
19
            8.      That on the date referenced in paragraph seven (7) supra, Plaintiff was
20
     injured when she slipped and fell due to the negligent maintenance and design of the curb
21
     located at the intersection of the parking lot and sidewalk located at the retail store location
22
     listed in paragraph seven (7) supra.
23
            9.      That on the date referenced in paragraph seven (7) supra, Plaintiff was
24
     further injured as a result of the negligent handling of Plaintiffs injuries by Defendant's
25
     employees.
26



                                                    -2-
     Case 2:20-cv-00990-GMS Document 1-1 Filed 05/20/20 Page 4 of 5




 1
            10.     That Defendants breached their duty of reasonable care owed to Plaintiff due
 2
     to Defendants' failure to properly design .and/or maintain their entrance curb in a manner
 3
     which was safe for reasonable and foreseeable use by their invitees and patrons.
 4
            11.     That Defendants breached their duty of reasonable care owed to Plaintiff due
 5
     to Defendants' failure to properly train their employees to conduct Defendants' business in a
 6
     manner which was safe for reasonable and foreseeable use by their invitees and patrons.
 7
            12.     That as a result of Defendant's breach(es), Plaintiff sustained injuries which
 8
     include, but are not limited to her head, left shoulder, and emotional pain and distress.
 9
            13.     That as a result of Defendant's negligence, Plaintiff has suffered great bodily
10
     and emotional pain from the date of aforesaid injuries, has and may in the future be disabled
11
     from-attending her normal pursuits and enjoying life as a normal person, and has and may in
12
     the future suffer great mental arid physical pain and suffering, all to her detriment and damage
13
     in a sum to be determined by the evidence presented at trial in this matter.
14
            14.     That because of said injuries resulting from the negligence of the Defendants,
15
     Plaintiff, has expended sums of money for medical and therapeutic treatment, and will be
16
     obligated in the future to expend further sums for such purposes in an amount to be
17
     determined at the time of trial of this matter.
18
            15.     That as a direct and proximate result of the Defendant's recklessness and
19
     negligence, Plaintiff has been unable to engage in her normal activities and performances,
20
     included but not limited to working as she could before the incident referenced herein, and
21
     alleges that her disabilities will continue for a period of time in the future, all to her damage
22
     in an amount to be determined at the time atrial of this matter.
23
24          WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against the
25   Defendants, and each of them as follows:
26



                                                       -3-
      Case 2:20-cv-00990-GMS Document 1-1 Filed 05/20/20 Page 5 of 5




 1
            1.   For special damages, incurred and to be incurred by Plaintiff in an amount
 2               to be proved at trial.
 3         2.    For general damages incurred and to be incurred by Plaintiff in an amount
 4               to be proved trial.
 5         3.    For Plaintiff's lost wages and impairment of economic earning capacity to
 6               date and in the future, in an amount to be proved at trial.
 7,        4.    For Plaintiff's costs incurred herein; and
 8         5.    For such other and further relief as this Court deems just and proper under
 9               the circumstances.
10
11                                        DATED this 15 day of April, 2020.
12
13                                        KOGLMEIER LAW GROUP, P.L.C.

14
15
16
17
18
19
20
21
22
23
24
25
26



                                                  -4-
